Exhibit N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE JULY 6, 2009 INVESTOR CONTACT: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MEDIA CONTACT: JIM GIPSON DIRECTOR – MEDIA RELATIONS (405) 935-1310 jim.gipson@chk.com CHESAPEAKE ENERGY CORPORATION ANNOUNCES 2 FINANCIAL AND OPERATIONAL RESULTS RELEASE DATE AND CONFERENCE CALL INFORMATION OKLAHOMA CITY, OKLAHOMA, July 6, 2009 – Chesapeake Energy Corporation (NYSE:CHK) has scheduled its 2009 second quarter financial and operational results release to be issued after the close of trading on the New York Stock Exchange on
